Title: Enclosure: Statement of the Mineralogical Committee of the New-York Historical Society, 11 March 1817
From: New-York Historical Society, Mineralogical Committee,Pintard, John
To: Jefferson, Thomas


            
              The Mineralogical Committee of the New-York Historical Society, having by their order prepared an apartment for the purpose of receiving and displaying a collection of the minerals and fossils of the United States, beg leave to communicate to the public the arrangements that have been made, and the further claims of the Society to the patronage of the friends of science.
              The progress of the science of mineralogy in the United States has been very satisfactory to its friends in this country, and the labours of American mineralogists have met with great applause in Europe. Several new species, and many varieties of minerals have been discovered here, and the increasing attention to this science promises many interesting and valuable discoveries. But in a country so vast and so recently settled as the United States, we can hardly expect to find many who have visited, for mineralogical objects, any very large portion of its territory. The researches of most of them have been limited to their own state or the district in which they live. A great number of valuable specimens remain in the hands of persons, who, either ignorant of their value, preserve them only for temporary gratification, or, who having no object in making a collection, would be very happy to place them where they would become useful, in a public Institution. To collect these scattered materials of our natural history, to display the riches of the mineral kingdom of each of our states; to inform the scientific traveller and citizen; to encourage the growing taste of this science in our country; to communicate discoveries and invite researches; are objects so useful, so important, that it would be impossible to doubt of the public favour being shown to this undertaking.
              The Corporation of the city of New-York having, with characteristic liberality, accommodated the Historical Society with a suite of apartments for this purpose, they have now been fitted up with cases with glass doors, one case being devoted to each state, after the manner adopted in the national collection at the Ecole des Mines at Paris.
              The Committee beg leave, therefore, to request donations of minerals and fossils for their collection, from the scientific and patriotic in every part of the Union. They will be received with grateful acknowledgments, and displayed to the best advantage.
              They beg leave also to state, that it would be extremely useful to the Society to have the exact localities of the minerals determined, and such further information of the neighbouring country, as the donor can procure.
              
                By order of the Mineralogical Committee,
                george gibbs, Chairman.
              
            
            
            
              Minerals and fossils intended for the Society, it is desired may be forwarded to John Pintard. No 52. Wall Street—If from a distance, they should be packed up with great care, to prevent their being broken or injured in the transportation.
              
                 New-York, 11. March–1817.
                
                
                
              
            
          